DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 7-12, 21, 22, 26-29, 32-36 allowed.

The following is an examiner’s statement of reasons for allowance: 
 
With respect to independent claim 1, there is no teaching, suggestion, or motivation for the combination in the prior art for an upper portion of the LDD region has a dopant concentration higher than a dopant concentration of a bottom portion of the gate spacer, and a lower portion of the LDD region has a dopant concentration lower than the dopant concentration of the bottom portion of the gate spacer.

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Choi et al (U.S. 2014/0217483), Choi et al (U.S. 2017/0069737),  Zhu (U.S. 2009/0032859), Dyer (U.S. 2008/0272445), Eikyu et al (U.S. 2002/0105066), Rubkin et al (U.S. 2002/0123180), Park et al (U.S. 2006/0223264), Sohn (U.S. Patent 6,087,210), Balakrishnan et al (U.S. Patent 9,490,332).
 
With respect to independent claim 9, there is no teaching, suggestion, or motivation for the combination in the prior art for an upper portion of the LDP region has a dopant concentration higher than a dopant concentration of a bottom portion of the gate spacer, a lower portion of the LDP region has a dopant concentration lower than the dopant concentration of the bottom portion of the gate spacer.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Choi et al (U.S. 2014/0217483), Choi et al (U.S. 2017/0069737),  Zhu (U.S. 2009/0032859), Dyer (U.S. 2008/0272445), Eikyu et al (U.S. 2002/0105066), Rubkin et al (U.S. 2002/0123180), Park et al (U.S. 2006/0223264), Sohn (U.S. Patent 6,087,210), Balakrishnan et al (U.S. Patent 9,490,332).

With respect to independent claim 21, there is no teaching, suggestion, or motivation for the combination in the prior art for an upper portion of the LDD region has a dopant concentration higher than a dopant concentration of the bottom portion of the gate spacer, and a lower portion of the LDD region has a dopant concentration lower than the dopant concentration of the bottom portion of the gate spacer.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Choi et al (U.S. 2014/0217483), Choi et al (U.S. 2017/0069737),  Zhu (U.S. 2009/0032859), Dyer (U.S. 2008/0272445), Eikyu et al (U.S. 2002/0105066), Rubkin et al (U.S. 2002/0123180), Park et al (U.S. 2006/0223264), Sohn (U.S. Patent 6,087,210), Balakrishnan et al (U.S. Patent 9,490,332).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.E.B./Examiner, Art Unit 2815     

/NILUFA RAHIM/Primary Examiner, Art Unit 2893